DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
a second holding circuit that holds a voltage based on an electric current from the power supply circuit; a first electric current source that (i) includes a first transistor having a first drain part being connected to the first comparator circuit and a first gate part being connected to the first holding circuit and the first drain part and (ii) supplies the first comparator circuit with an electric current generated by the voltage held in the first holding circuit; and a second electric current source that (i) includes a second transistor having a second drain part being connected to the second comparator circuit and a second gate part being connected to the second holding circuit and the second drain part and (ii) supplies the second comparator circuit with an electric current generated by the voltage held in the second holding circuit, wherein: the first holding circuit holds the voltage based on the electric current from the power supply circuit when the first signal is not read from the first pixel; and the second holding circuit holds the voltage based on the electric current from the power supply circuit when the second signal is not read from the second pixel, as stated in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs